Citation Nr: 1205636	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-11 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, to include residuals of a total left knee replacement, including as secondary to the service-connected status post total right knee replacement. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from August 1950 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a left knee disorder, to include the residuals of a total left knee replacement, and to include as secondary to the service-connected status post total right knee replacement, and denied a rating in excess of 30 percent for the residuals of a total right knee replacement.  The Veteran filed a Notice of Disagreement (NOD) in October 2006 to both of these actions.  Following an April 2008 Statement of the Case (SOC) in April 2008, which addressed both issues, the Veteran filed his Substantive Appeal (VA Form 9) later in April 2008 and specifically limited his appeal to the claim for service connection for left knee disorder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In May 2011, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Atlanta, Georgia.  A transcript of that proceeding is of record.  At that hearing only the issue of service connection for left knee disability was addressed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Veterans Claims Assistance Act (VCAA)

The Board observes that the Veteran was provided with VCAA notice as to the issue of service connection for left knee disorder by a RO letter of June 2005.  However, while that notice letter informed the Veteran of what was needed to substantiate a claim based on alleged inservice incurrence of a disability, it did not inform him of what was needed to substantiate a claim based on secondary service connection or secondary aggravation.  See generally 38 C.F.R. § 3.310(a) and (b).  Upon remand, this should be remedied.

Background

The service treatment records (STRs) include a January 1971 report of a Medical Board notes that the Veteran had had intermittent pain, swelling, and stiffness of both knees since a fall from a truck in Okinawa in 1965.  X-rays in 1968 had found loose bodies in the right knee.  After right thigh atrophy was found in 1970 he had quadriceps strengthening exercises but after continued right knee symptoms he had an arthrotomy with excision of loose bodies from his right knee joint in October 1970 with excision of the right medial meniscus.  Currently (1971) he complained of pain and stiffness in both knees, worse in the right knee with swelling, pain, and a popping sensation in the right knee when walking.  On examination he had full range of motion of the right knee and no gross instability but had a positive McMurray's sign and 3/4 inch atrophy of the right thigh.  Right knee X-rays revealed early degenerative changes with lipping of the condyles and what were felt to be very small loose bodies in the intercondylar notch.  

In August 1986 the Veteran underwent excision of a posterior medial meniscus tear of the right knee and excision of a lateral meniscus tear, with shaving down of osteophytes of the right knee and shaving of chondromalacia in the right knee.  

In May 1987 the Veteran underwent a total right knee replacement due to degenerative joint disease of the right knee.  

In February 1988 Veteran underwent an arthroscopic procedure of the right knee with shaving of arthrofibrosis and release of scar tissue.  

On VA examination in December 1989 the Veteran's gait was normal.  

A January 20, 1993, report from Dr. J. W. Spivey reflects that the Veteran had been seen for a painful left knee.  An MRI had revealed a torn medial meniscus.  He underwent a partial left medial meniscectomy.  

In October 1994 the Veteran underwent a total left knee replacement at the Houston Medical Center.  

In April 2002 the Veteran underwent revision of his total right knee replacement.  

A report of a September 2005 VA examination in Augusta, Georgia, reflects that the Veteran thought that he was being evaluated for his left knee.  He was being followed by an orthopedist, Dr. Spivey.  He had retired from the U. S. Post Office in 1995, but had not been medically retired.  He had had worsening problems with the left knee and had had a total left knee replacement in October 1994.  The Veteran was encouraged to see veteran service officer to file a claim related to this condition because the VA Form 21-2507 stated that the current examination was only for his right knee.  On examination there was no muscle atrophy, wasting or fasciculations.  Muscle strength was 5/5, bilaterally, in the lower extremities.  There was no edema, erythema or cyanosis of the extremities.  There was palpable crepitus on motion of the knees.  There was no joint laxity or instability.  Lachman's and McMurray's tests were negative.  Flexion of the right knee was from to 20 degrees to 90 degrees, with pain from 80 degrees onward.  Extension was limited to 160 degrees.  Repetitive motion testing did not cause increase in pain or change in range of motion but did cause joint fatigability.  He walked slowly and could not stoop or squat.  He was wearing a heel lift in his right shoe.  

Dr. J. S. Spivey, Jr., reported in October 2006 that the Veteran had been treated for degenerative changes in both knees.  He had had a fall during military service, for which he had had surgery.  Over the years he had developed significant arthritis and had had bilateral knee replacements.  He now had difficulty with the knee replacements and he had difficulty getting up from a chair as well as going up and down stairs.  He had pain with prolonged standing and walking.  He had no discomfort when sitting.  He would require continued follow-up as to his knees and might require revision surgery if the artificial joints loosened or wore out.  

At the May 2011 travel Board hearing the Veteran testified that while stationed in Okinawa he injured both of his knees jumping off of a truck.  Page 3 of the transcript of that hearing.  He was then carried to a jeep and taken to sickbay where wounds to his hands and knees were cleaned and bandaged.  The bandages remained on his knees for several days.  Both of his knees had hurt since then.  Thereafter, he coped with pain by taking pain medication and alcohol.  He subsequently had surgery on his right knee followed by physical therapy but never had surgery during service on the left knee because he knew that if he had had surgery on both knees he would have been discharged from military service, and he had wished to complete his military service.  Page 4.  He had continued problems with his right knee including arthritis and as his right knee progressively worsened he developed a limp.  This limp aggravated his left knee problems.  Page 5.  The Veteran's service representation indicated that the service treatment records (STRs) were replete with references to treatment of both of the Veteran's knees.  Page 6.  

The Veteran testified (as he wrote on his April 2008 VA Form 9) that the VA physician that conducted a VA examination in Augusta, Georgia, had not recorded any physical findings relative to the Veteran's left knee because that examination was only for evaluation of the Veteran's right knee (and a genitourinary disability).  That VA physician had stated to the Veteran that he should file a claim for service connection for left knee disability.  Page 7.  The Veteran was putting off having a second total left knee replacement (the first having been done in October 1994).  He now took Motrin when he had severe pain.  He could not fully bend or straighten his knee (it is not clear as to which knee he was referring), and he had diminished strength.  If sitting in a chair, he had to push himself up in order to stand.  He could walk a short distance around his house.  He did not usually use a cane, although he did use a cane on some occasions.  Page 9.  When going up the stairs of his house he would grab hold of both rails and pull himself up.  Sometimes his knee was unsteady.  He had fallen several times.  His left knee had given way in the past.  Page 10.  

The Veteran testified that following his retirement from military service he had not been treated by VA for left knee disability.  Page 13.  His private physician had treated the Veteran for several years, including cortisone shots, for left knee disability prior to the total left knee replacement in 1994.  Page 13.  He had been treated for left knee disability in the past, since about 2005, and was scheduled for further left knee treatment, by his current private physician Dr. Killebrew.  Page 14.  It was agreed that these private clinical records should be obtained in the adjudication of the claim for service connection for left knee disability.  The Veteran indicated that he would attempt to obtain those records.  Page 15.  The case was to be held open for 90 days for the Veteran to obtain and submit those records.  Pages 15 and 16.  

The Veteran further testified that he had been favoring one knee, causing him to limp, since he had retired.  He had worn a knee cage brace for four years but had stopped using both it and a cane.  Page 17.  

The Veteran was last afforded a VA examination for the purpose of rating the service-connected residuals of a total right knee replacement in September 2005, more than six years ago.  Accordingly, the Board feels that an up-to-date VA rating examination is in order to ascertain the current severity of service-connected right knee disorder.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Here, the Veteran has not submitted additional treatment records from Dr. Killebrew.  In light of the fact that the case must be remanded for procedural reasons and other evidentiary development, the RO should request that the Veteran execute and return the necessary authorization form to obtain all treatment records of the Veteran from Dr. Spivey, his private orthopedist and from Dr. Killebrew.

Also, in light of the Veteran's suggestion at the travel Board hearing that the VA examiner that conducted the September 2005 VA examination of his right knee indicated that the Veteran's left knee disorder was due to or aggravated the service-connected right knee disability, the Veteran should be afforded a VA examination to determine whether such a relationship exists.  If possible, the examination should be conducted by the VA examiner that conducted the September 2005 VA examination for the purpose of determining whether that physician informed the Veteran that there was such a relationship.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Upon remand the appropriate steps should be taken to ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as to claims for service connection based on secondary service connection and secondary aggravation for the claimed left knee disability.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

(a) inform the claimant about the information and evidence not of record that is necessary to substantiate a claim based on secondary service connection and for secondary aggravation; 

(b) inform the claimant about the information and evidence that VA will seek to provide; and 

(c) inform the claimant about the information and evidence the claimant is expected to provide, such as a medical statement from his private physician.

2.  The Veteran should be requested to execute and return the necessary authorization forms for obtaining all records of treatment of the Veteran by Dr. J. W. Spivey, Jr. and Dr. Killebrew.  If obtained, those records must be associated with the claim file. 

After securing any necessary releases, such records should be requested and if obtained they should be associated with the claim file.  

3.  Afford the Veteran an examination to determine the nature and etiology of his residuals of a total left knee replacement.  

If possible, the examination should be conducted by the VA examiner that conducted the September 2005 VA examination.  If the examination can be conducted by the examiner that conducted the September 2005 VA examination, the examiner should be requested to state whether, to the best of the recollection of the examiner, the Veteran had been told at the time of the September 2005 VA examination, that his service-connected total right knee replacement, or disability or pathology underlying the need for the right knee replacement, had caused or aggravated the Veteran's claimed left knee disability and left knee replacement.  

The examiner must have access to and review the claims folder for the Veteran's pertinent medical history.  All necessary tests should be accomplished, and clinical findings should be reported in detail.  Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

(a).  Please provide the diagnosis or diagnoses of the pathology which was the cause for or gave rise to the need for the Veteran's total left knee replacement.  Is it at least as likely as not that the disability or pathology that was the cause for or which gave rise to the need for the Veteran's total left knee replacement is related to the Veteran's military service?  

In making this assessment, the examiner is asked to comment on whether there is any medical reason to either accept or reject the proposition that the Veteran's intermittent pain, swelling and stiffness of the left knee in 1971, six years after his 1965 injury of both knees was an early manifestation, i.e., were a cause of or a contributing factor in the subsequent development, of pathology that was the cause for or which gave rise to the need for, the Veteran's total left knee replacement.  

(b).  Is it at least as likely as not that the Veteran's total right knee replace, or pathology underlying the need for the Veteran's total right knee replacement, is the cause of any pathology of the left knee which was the cause for or which gave rise to the need for, the Veteran's total left knee replacement?

(c).  Is it at least as likely as not the Veteran's total right knee replace, or pathology underlying the need for the Veteran's total right knee replacement, caused a worsening of any pathology of the left knee which was the cause for or which gave rise to the need for the Veteran's total left knee replacement, beyond the natural progress of any such pathology of the left knee which was the cause for or which gave rise to the need for, the Veteran's total left knee replacement?  If so, the examiner is asked to quantify the degree, if possible. 

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the question posed with use of the terms "at least as likely", "more likely", or "less likely".

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined. 

4.  Then readjudicate the claim in light of the additional evidence obtained.  If the benefit sought is not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

